Citation Nr: 0829224	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pes planus and 
plantar fasciitis of the left foot.

4.  Entitlement to an initial compensable rating for pes 
planus and plantar fasciitis of the right foot.

5.  Entitlement to an initial rating in excess of 10 percent 
for a left foot disability, diagnosed as postoperative hallux 
limitus, gouty arthritis of the first talophalangeal joints, 
and a heel spur.

6.  Entitlement to an initial rating in excess of 10 percent 
for a right foot disability, diagnosed as postoperative 
hallux limitus and gouty arthritis of the first 
talophalangeal joints.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to June 
2001.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the benefits sought on appeal.  
It appears the RO in Winston-Salem, North Carolina, however, 
has jurisdiction over this matter.  The matter appears to 
have been transferred to Roanoke for adjudication due to the 
fact that the veteran is an employee of the RO in Winston-
Salem, North Carolina.

The issues of entitlement to service connection for bilateral 
hearing loss and for pes planus and plantar fasciitis of the 
left foot are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's tinnitus did not manifest during service or 
within one year of service separation, and is not shown to be 
casually or etiologically related to service.  

2.  The veteran's pes planus and plantar fasciitis of the 
right foot cannot be characterized as "moderate," and are 
not manifested by the weight-bearing line over or medial to 
great toe, or inward bowing of the tendo achillis.

3.  The veteran's left foot disability, diagnosed as 
postoperative hallux limitus, gouty arthritis of the first 
talophalangeal joints, and a heel spur, can be characterized 
as a "moderately severe" foot injury.

4.  The veteran's right foot disability, diagnosed as 
postoperative hallux limitus and gouty arthritis of the first 
talophalangeal joints can be characterized as a "moderately 
severe" foot injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not 
been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for an initial compensable rating for the 
veteran's pes planus and plantar fasciitis of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5276 (2007). 




3.  The criteria for a 20 percent disability rating, but no 
higher, for the veteran's left foot condition, diagnosed as 
postoperative hallux limitus, gouty arthritis of the first 
talophalangeal joints, and heel spur have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5284 
(2007). 

4.  The criteria for a 20 percent disability rating, but no 
higher, for the veteran's right foot condition, diagnosed as 
postoperative hallux limitus and gouty arthritis of the first 
talophalangeal joints, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Code 5284 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim 
The veteran is seeking service connection for tinnitus.  For 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a). See also Pond v. West, 
12 Vet. App. 341, 346 (1999).

The veteran seeks service connection for tinnitus.  He meets 
the first requirement for service connection for this 
condition because the November 2007 VA examination report 
contains a diagnosis of tinnitus.  However, the claim must 
fail because there is no evidence of in service incurrence or 
of a positive nexus to service.  

The veteran's ears were found to be normal on clinical 
evaluation at both entry and separation from service.  The 
veteran's service medical records contain no complaints of, 
treatment for, or diagnoses relating to tinnitus.  The only 
nexus opinion associated with the claims file is that of the 
November 2007 VA examiner who found, "[t]here is no 
documentation of medical evidence to support the conclusion 
that the hearing loss, or tinnitus, are attributable to noise 
exposure encountered during military service. Considering 
these factors, it is the opinion of this examiner that the 
hearing loss and tinnitus are less likely as not caused by, 
or the result of, noise exposure encountered during military 
service. The etiology of the tinnitus can not be resolved 
without resort to mere speculation."  There are no nexus 
opinions to the contrary in the claims file.   The Board has 
considered the veteran's arguments in support of his 
assertion that his tinnitus is related to service.  However 
the veteran, a lay person untrained in the field of medicine, 
is not competent to offer an opinion on this matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For these 
reasons, service connection for tinnitus on a direct basis is 
not warranted.

Alternatively, certain chronic diseases, such as organic 
disease of the nervous system, including sensorineural 
hearing loss and tinnitus, may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, no 
diagnosis of tinnitus was made within one year of the 
veteran's service separation, and the presumption for service 
connection for chronic diseases does not apply.  For all of 
the above reasons, service connection for tinnitus is denied.  
	
Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran seeks a rating in excess of the 10 percent he is 
currently assigned for his left foot disability, diagnosed as 
postoperative hallux limitus, gouty arthritis of the first 
talophalangeal joints, and heel spur, as well as the 10 
percent he is receiving for his right foot disability, 
diagnosed as postoperative hallux limitus and gouty arthritis 
of the first talophalangeal joints.  The veteran was 
originally awarded service connection for these conditions in 
a September 2002 rating decision.  The veteran's notice of 
disagreement as to this decision was received in July 2003.  
Similarly, the veteran was originally awarded service 
connection for his pes planus and plantar fasciitis of the 
right foot in an October 2004 rating decision, and filed a 
notice of disagreement in November 2004.  As such, the 
veteran has appealed the initial evaluations assigned for 
these disabilities, and the severity of the conditions is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

A.	Post operative Hallux Limitus and Gouty Arthritis 
of the Talophalangeal Joints of the Left and Right 
Feet
Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation for his post operative 
hallux limitus, gouty arthritis of the talophalangeal joints, 
and heel spur of the left foot, as well as 10 percent for his 
post operative hallux limitus and gouty arthritis of the 
talophalangeal joints of the right foot.  These foot 
disabilities have each been rated under DC 5281, which, in 
turn, is rated as hallux valgus, severe, under DC 5280.  
Diagnostic Code 5280 allows a maximum rating of 10 percent.  
Accordingly, a higher rating is not possible under the 
current diagnostic code assigned.

The only other diagnostic codes pertaining to the foot that 
allow a rating in excess of 10 percent include DC 5276 for 
flatfoot, DC 5278 for claw foot, DC 5283 for malunion of the 
tarsal or metatarsal bones, and DC 5284 for "other" foot 
injuries.  The Board finds that DC 5276 cannot apply because 
the veteran is already receiving a separate rating under this 
code for his right foot, and service connection for this 
condition in the left foot is under appeal.  DC 5278 does not 
apply because the medical record specifically shows the 
veteran does not suffer from claw foot.  VA examinations in 
November 2007 and January 2006, for example, state the 
veteran does not have claw foot.  DC 5283 does not apply 
because there is no evidence of any malunion of the tarsal or 
metatarsal bones.  This deformity is not shown in x-rays of 
July 2004 or February 2002, for example.

However, the Board does find that a rating of 20 percent for 
each foot is warranted under DC 5284.  Under this code, an 
evaluation of 20 percent is warranted where there is evidence 
of a "moderately severe" foot injury.  Based on the 
limitation of motion resulting from his foot disabilities, 
the Board finds this evaluation is warranted.  At a VA 
examination of November 2007, flexion of the metacarpal 
phalangeal joints of each big toe was to 10 degrees.  The 
examiner noted that normal flexion in this regard is to 20 
degrees.  Dorsiflexion of the metacarpal phalangeal joints of 
each big toe was to 20 degrees, and normal dorsiflexion was 
noted to be to 70 degrees.  At a July 2004 examination, 
flexion of both the left and right great toes was to 10 
degrees, and dorsiflexion of both was to 30 degrees, although 
these findings were based on that examiner's opinion that 
normal flexion is to 15 degrees and normal dorsiflexion is to 
50 degrees.  At a VA examination of February 2002, flexion 
was to 15 degrees on each foot, and measurements of 
dorsiflexion were not obtained.  Based on these ranges of 
motion, the Board finds the veteran's left and right foot 
disabilities can be fairly characterized as "moderately 
severe."

A rating in excess of 20 percent under DC 5284 is not 
warranted, however.  A 30 percent evaluation under this code 
requires evidence of a "severe" foot injury, and the Board 
does not find that the ranges of motion listed above rise to 
the level of "severe."  Moreover, there is some conflict in 
the evidence as a VA examiner in January 2006 found the 
veteran had a "full" range of motion of the toes and 
ankles.  In addition, as for the impact on daily activities 
and occupation, the November 2007 examiner found that while 
there was some limitation on daily activities, there was no 
limitation on occupational functioning.  The examiner noted 
the veteran could bear weight on both feet, had no apparent 
functional limitation on regular walking, had no callosities, 
skin breakdown, or unusual shoe wear.  The January 2006 
examiner also found no callosities, breakdown, or unusual 
shoe wear, as well as that the veteran had good posture and a 
normal gait.  The January 2003 examiner found the veteran had 
normal foot posture, joints, muscles, and tendons, a normal 
gait, and that he could toe, heel, hop, squat, and bear 
weight on each leg without evidence of pain.  The February 
2002 examiner found that while awkward, the veteran could 
walk on his toes and heels.  For all of these reasons, a 
higher rating of 30 percent is not warranted under DC 5284.

The Board notes that in an effort to determine whether a 
rating in excess of 20 percent is possible under any other 
code, it has additionally considered the diagnostic code for 
gout, and the diagnostic codes pertaining to the ankle, as 
the veteran has contended that the gout included in his left 
and right foot disabilities affects his ankle joints.  A 
higher rating, however, is not possible under any of these 
codes.  Under DC 5017-5002, the code for gout, a rating of 40 
percent requires symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 times or 
more per year.  The medical record does not reflect a 
definite impairment of health due to the veteran's gout.  For 
example, the November 2007 VA examiner found no inflammation 
or swelling, and that the veteran's gout is not "acute."  
There is no objective evidence of incapacitating 
exacerbations occurring 3 times or more per year.  While the 
veteran reported to the November 2007 examiner that he had 
missed work about three times due to his gout, there is no 
evidence that these were actually incapacitating episodes or 
that they were due solely to gout.  Moreover, in contrast, 
the January 2006 and July 2004 examiners found the veteran 
had missed no work due to his gout.  There is no objective 
evidence of any incapacitating episodes in the medical 
record.  As for the ankle codes, a rating in excess of 20 
percent is only available under DC 5270, which requires 
ankylosis of the ankle.  A separate VA examination of the 
knees and ankles conducted in January 2006 specifically 
revealed no ankylosis.  There are no findings to the contrary 
of this in the medical record.

The Board has also considered the veteran's pain.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis. VAOPGCPREC 9-98.  A higher rating based 
on pain is not warranted, however.  For example, at the VA 
examination of January 2006 while there was no evidence of 
fatigue, weakness, or lack of endurance, and no limitation of 
motion due to pain, even on repetitive motion.  Similarly, 
the July 2004 examiner found no additional loss of motion on 
repetition, and no fatigue, incoordination, or lack of 
endurance in either foot.  Moreover, the increased rating of 
20 percent for each foot awarded by this decision 
contemplates the functional impact of the veteran's left and 
right foot disabilities.  Accordingly, the evidence also does 
not support the assignment of a higher rating based on pain 
and functional loss.

The Board additionally notes that in the veteran's 
representative's July 2008 post remand brief, extraschedular 
consideration is specifically requested for these 
disabilities.  The Board does not find that extraschedular 
consideration is warranted.  As recently held by the Court in 
Thun v. Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008), 
the threshold factor for extraschedular consideration is a 
finding on part of the Regional Office (RO) or the Board that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual pt. III, subpart iv, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  

Here, the threshold factor for extraschedular consideration 
has not been met.  For the reasons described above, there are 
a large number of diagnostic codes available that contemplate 
the veteran's disability picture.  The Board finds the 
increased evaluation assigned under these codes by this 
decision is adequate, and no referral for extraschedular 
consideration is required.   

In sum, the Board finds that an evaluation of 20 percent, but 
no higher, for the veteran's post operative hallux limitus, 
gouty arthritis of the talophalangeal joints, and heel spur 
of the left foot, and his post operative hallux limitus and 
gouty arthritis of the talophalangeal joints of the right 
foot is warranted.

B.	Pes Planus and Plantar Fasciitis of Right Foot
Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable evaluation for his pes planus and 
plantar fasciitis of the right foot pursuant to Diagnostic 
Code 5276.  Under that code, a 10 percent evaluation requires 
evidence of moderate flat foot; weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Additionally, when evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 
At the most recent VA examination of November 2007, the 
examiner found no abnormal alignment of the Achilles tendon 
in either weight bearing or non-weight bearing conditions, 
and no valgus deviation of the Achilles tendon.  There was no 
misalignment of the forefoot and midfoot.  The veteran had a 
normal gait, and there were no callosities or abnormal shoe 
wear.  While "mild" tenderness was found at the Achilles 
tendon, and tenderness was found at the medial arch close to 
the heel and in particular joints of the great toe, the 
examiner found, "[n]o apparent functional limitation on 
regular walking," and that there was "no apparent 
limitation on his occupation functions."
At a VA examination of January 2006, the veteran was 
diagnosed with "mild" pes planus.  The veteran had a normal 
gait, no callosities or abnormal shoe wear.  He had good 
posture in all planes.  The examiner found that the alignment 
of the Achilles tendon was the same in weightbearing and non-
weight bearing.  There was no forefoot or midfoot 
misalignment.
Upon VA examination in July 2004, it was found that the 
veteran has no abnormal alignment of the Achilles tendon in 
weight bearing and non-weight bearing conditions.  There was 
no valgus deviation of the Achilles tendon.  There was no 
misalignment of the midfoot or forefoot.  The veteran had a 
normal posture, normal gait, and no unusual shoe wear.  While 
"mild" tenderness was noted, functional limitations due to 
his pes planus and plantar fasciitis were not noted.
At a VA examination of January 2003, the veteran was found to 
have normal foot posture, and his joints, muscles, and 
tendons were normal.  He could ambulate normally and could 
toe, heels, hop, squat, and bear weight normally and without 
evidence of pain.  Some "slight" tenderness was detected, 
but no functional limitation was noted due to his pes planus 
and plantar fasciitis.
In light of the objective findings as detailed above, the 
Board finds no support for a compensable rating for the 
veteran's pes planus and plantar fasciitis of the right foot 
under Diagnostic Code 5276, even when considering additional 
functional limitation under DeLuca.  There has been no 
showing of a weight-bearing line over or medial to great toe, 
or inward bowing of the tendo achillis.  The veteran's 
condition has been generally described as "mild."  
Moreover, while there is some evidence of tenderness, no 
functional limitation has been found.  
The Board further finds that there are no alternate 
diagnostic codes under which the veteran could achieve an 
increased evaluation for his pes planus and plantar fasciitis 
of the left foot.  For example, there is no evidence of claw 
foot or hammertoes, precluding evaluation under Diagnostic 
Codes 5278 and 5282, respectively.  Furthermore, the evidence 
of record fails to reveal moderate foot injury such as to 
warrant a 10 percent rating under Diagnostic Code 5284.  
There are no other relevant Diagnostic Codes for 
consideration. 
 
In conclusion, the evidence throughout the entire rating 
period on appeal fails to support a compensable evaluation 
for the veteran's pes planus and plantar fasciitis of the 
right foot.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).   

Notice and Assistance
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
September and November 2002, July and November 2003, April 
2004, and May 2007 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  The letter of May 2007 specifically informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The letter of May 2007 additionally 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Not all of the duty to assist letters were provided before 
the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a personal hearing.  He was 
afforded multiple VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  Indeed, in May 2008 the veteran 
indicated he has no additional evidence to submit.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  


ORDER

Service connection for tinnitus is denied.

An initial compensable disability rating for the veteran's 
pes planus and plantar fasciitis of the right foot is denied. 

Entitlement to an initial disability rating of 20 percent, 
but no higher, for the veteran's left foot condition, 
diagnosed as postoperative hallux limitus, gouty arthritis of 
the first talophalangeal joints, and a heel spur, is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

Entitlement to an initial disability rating of 20 percent, 
but no higher, for the veteran's right foot condition, 
diagnosed as postoperative hallux limitus and gouty arthritis 
of the first talophalangeal joints is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

A remand is needed as to the veteran's claims for entitlement 
to service connection for bilateral hearing loss and for pes 
planus and plantar fasciitis of the left foot.  A VA 
examination is necessary before these claims can be decided.  
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.
 
As for the veteran's right ear, a nexus opinion must be 
obtained prior to adjudication.  The veteran clearly has a 
current diagnosis of right ear hearing loss, documented most 
recently in a November 2007 VA examination.  However, while 
the veteran underwent a large number of audiograms while in 
service, and nearly all were normal, on clinical examination 
in July 1986 the veteran was diagnosed with a hearing deficit 
of the right ear.  Impaired hearing is considered a 
disability under C.F.R. §3.385 when either 1) the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater, 2) when the auditory 
threshold in at least three of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 26 decibels or greater, or 3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  At the July 1986 examination, the 
veteran manifested an auditory threshold of 35 decibels at 
500 Hertz, 50 at 1000 Hertz, and 40 at 6000 Hertz.  The 
November 2007 VA examiner clearly found that the veteran's 
current hearing loss is not related to service, but the 
audiogram from July 1986 was not mentioned at all in his 
report.  Additionally, the file contains a March 2004 opinion 
of John R. Mountjoy, M.D., which states, "most likely it is 
service to our country that had a lot to do with his hearing 
loss."  However, this is a somewhat indirect nexus opinion, 
and Dr. Mountjoy does not indicate it was formed on any 
review of the veteran's actual service medical records or the 
July 1986 audiogram.  

As for the veteran's left ear, it must be clarified whether 
he has a current diagnosis of hearing loss or not.  The 
November 2007 VA examiner found he does not, but the March 
2004 report of Dr. Mountjoy states he has "noise induced 
hearing loss of about 50dB in the right ear and 30dB in the 
left."  An accompanying audiogram is attached to Dr. 
Mountjoy's report, but the Board is not qualified to 
interpret the results.  

A VA audiological examination is thus necessary to ascertain 
whether the veteran currently has left ear hearing loss, and 
to reconcile the conflicting auditory measurements found in 
the veteran's service medical records as to his right ear, as 
well as the conflicting nexus opinions that have been 
provided.

As for the veteran's pes planus and plantar fasciitis of the 
left foot, the veteran has a current diagnosis contained in 
the November 2007 VA examination report.  Service medical 
records show that in April 1993 he sought treatment for left 
foot pain, and received a diagnosis that included plantar 
fasciitis.  The November 2007 VA examiner incorrectly 
believed the veteran was already service-connected for this 
condition, and provided no nexus opinion in this regard.  The 
only possible nexus opinion that has been obtained is found 
in a VA examination report of July 2004 in which the examiner 
confusingly stated, "[t]he examiner's opinion is that his 
pes planus is likely secondary to his plantar fasciitis. 
Plantar fasciitis can cause the irritation and change of the 
medial longitudinal arch support system. With repeated 
marching or running during the service could lead to loss of 
the medial longitudinal arch."  Given the veteran's current 
diagnosis, the in-service documentation of plantar fasciitis, 
and the lack of a clear nexus opinion of record, a VA 
examination is necessary before this claim can be 
adjudicated.

Accordingly, the case is REMANDED for the following action:

1.	Afford the veteran a VA audiological 
examination to 
ascertain whether the veteran currently 
has hearing loss of the left ear, and 
also to ascertain the nature and etiology 
of his hearing loss.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the audiogram 
of July 1986, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's current hearing loss had 
its onset during service or is in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

2.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his pes planus and plantar fasciitis of 
the left foot.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed pes 
planus and plantar fasciitis of the left 
foot had its onset during service or is 
in any other way causally related to his 
active service, or any of his service-
connected disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


